Title: To George Washington from Henry Jackson, 16 December 1782
From: Jackson, Henry
To: Washington, George


                        
                            Sir
                            Camp Near New Windsor Demr 16th 82
                        
                        The bearer Ensign Spencer Wood, of the 4th Massachusetts Regiment is desirous to retire from the Army, the
                            inclosed certificate is from the Paymaster of the Regiment that he is not in debt to the Public or Regiment—I am with the
                            highest Respect your Excellency’s most Obt Humle servt
                        
                            Henry Jackson Colo.
                            4th Massa. Regiment
                        
                    